Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 17, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  158259 & (61)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Brian K. Zahra
            Plaintiff-Appellee,                                                                        Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  v                                                                 SC: 158259                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    COA: 336187
                                                                    Allegan CC: 14-018862-FC
  ANTHONY RAY McFARLANE, JR.,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for leave to file brief amicus curiae is
  GRANTED. The application for leave to appeal the August 7, 2018 judgment of the
  Court of Appeals is considered. We direct the Clerk to schedule oral argument on the
  application. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing: (1) whether the prosecution’s medical expert invaded the province of
  the jury by using phrases like “abusive head trauma” and “definite pediatric physical
  abuse” to label her diagnosis; and (2) if so, whether the defendant has satisfied the plain
  error standard set forth in People v Carines, 460 Mich 750, 763 (1999). In addition to the
  brief, the appellant shall electronically file an appendix conforming to MCR 7.312(D)(2).
  In the brief, citations to the record must provide the appendix page numbers as required
  by MCR 7.312(B)(1). The appellee shall file a supplemental brief within 21 days of
  being served with the appellant’s brief. The appellee shall also electronically file an
  appendix or, in the alternative, stipulate to the use of the appendix filed by the appellant.
  A reply, if any, must be filed by the appellant within 14 days of being served with the
  appellee’s brief. The parties should not submit mere restatements of their application
  papers.

        The Criminal Defense Attorneys of Michigan, the Innocence Network, and the
  Prosecuting Attorneys Association of Michigan are invited to file briefs amicus curiae.
  Other persons or groups interested in the determination of the issues presented in this
  case may move the Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 17, 2019
          t1010
                                                                               Clerk